Citation Nr: 0005119	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  94-25 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for duodenal ulcer, 
pancreatitis, Crohn's disease, and gastroesophageal reflux, 
currently evaluated as 60 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.



ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to February 
1971.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from December 1993 and June 1994 rating 
decisions of the Department of Veterans Affairs (VA) regional 
office (RO) in Charleston, South Carolina.  In the December 
1993 rating decision, the RO denied the veteran's claim for a 
total disability rating based on individual unemployability.  
In the June 1994 rating decision, the RO denied the veteran's 
claim for a rating in excess of 60 percent for duodenal 
ulcer, postoperative status, pancreatis, Crohn's disease and 
gastroesophageal reflux.  These matters were previously 
before the Board in February 1997 at which time they were 
remanded to the RO for additional development.


REMAND

In conjunction with this appeal, the veteran appeared and 
testified at a personal hearing in Washington, D.C., in 
December 1996 which was conducted by C.W. Symanski, who is a 
member of the Board.  At the hearing the veteran said that he 
underwent a VA compensation examination at the Charleston, VA 
medical center (VAMC) in November or December 1995 for his 
gastrointestinal disability and that the examination included 
an endoscopy.  Neither the examination report nor the 
endoscopy report are on file.  

In the Board's prior remand in February 1997, the Board made 
note of the veteran's testimony regarding the 1995 VA 
examination and instructed the RO, in the body of the remand, 
to obtain the report if available.  Despite the Board's 
request, there is no evidence in the claims file that an 
attempt was ever made to obtain the 1995 examination report.  
Such evidence, if it exists, would be instrumental in 
evaluating the veteran's increased rating claim for his 
gastrointestinal disability.  Since this examination report 
is within the Secretary's control, and could reasonably be 
expected to be part of the record, it is deemed to be 
constructively part of the record on appeal and must be 
obtained.  Dunn v. West, 11 Vet. App. 462, 466 (1998); Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, to ensure that appellate review of the veteran's 
claim for a rating greater than 60 percent for his 
gastrointestinal disability is a fully informed one, in 
addition to ensuring compliance with the Board's 1997 remand, 
this case must be REMANDED to the RO with instructions that 
the 1995 VA examination report be obtained.  See Stegall v. 
West, 11 Vet. App. 268 (1998); Green v, Derwinski, 1 Vet App. 
121 (1991).

Furthermore, because the outcome of the veteran's increased 
rating claim for his service-connected gastrointestinal 
disability could significantly affect his claim for a total 
rating based on individual unemployability, this latter claim 
is deferred pending the development and adjudication of the 
increased rating claim.  In addition, VA has been put on 
notice of additional records which are relevant to both 
claims.  More specifically, in February 1997, the RO received 
a photocopy of a written consent form signed by the veteran 
authorizing the Social Security Administration (SSA) to 
release records to the veteran's congressman.  On this form 
the veteran stated that he had twice been denied Social 
Security benefits within the previous two years.  These SSA 
records, although not controlling in regard to VA's 
determination, must be considered like any other pertinent 
evidence.  Murincscak v. Derwinski, 2 Vet. App. 363 (1992); 
Collier v. Derwinski, 1 Vet. App. 413 (1991).

Finally, it is noted that pursuant to the Remand the veteran 
was scheduled for a VA examination in 1997; however, he 
failed to report.  It does not appear that the veteran was 
notified of the consequences of failing to report for an 
examination in conjunction with a claim for an increased 
rating as set forth in 38 C.F.R. § 3.655.  

Based on the foregoing, this case is REMANDED to the RO for 
the following action:

1.  The RO should obtain from the 
Charleston VAMC a copy of a VA 
compensation examination report which the 
veteran contends was conducted in 
November or December of 1995, along with 
a copy of an endoscopy report also 
allegedly conducted at that time.

2.  The RO should obtain all records 
maintained by the Social Security 
Administration in regard to the veteran's 
application for disability benefits.

3.  Thereafter, the RO should again 
schedule the veteran for the special 
examination as requested by the Board in 
its remand of February 1997.  He should 
be notified of the consequences of his 
failure to report as set forth in 
38 C.F.R. § 3.655.  

4.  The RO should review the veteran's 
claim for an increased rating for 
duodenal ulcer, pancreatitis, Crohn's 
disease, and gastroesophageal reflux, and 
for a total disability rating based on 
individual unemployability.  The review 
should include consideration of 38 C.F.R. 
§ 3.655, if the veteran does not report 
for the scheduled examination.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case which discusses the applicability of 
38 C.F.R. § 3.655, should the veteran 
fail to report for the scheduled 
examination.  They should then be 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
remand is to develop the record.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




